Citation Nr: 0931691	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  03-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to an effective date earlier than May 7, 
2001, for the grant of service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas which granted service connection for diabetes 
mellitus with a rating of 20 percent, effective May 7, 2001, 
the date of receipt of the claim.

In November 2004, the Veteran appeared before the undersigned 
at a travel Board hearing held at the RO in North Little 
Rock, Arkansas.  The transcript is of record.  

The Board remanded the claim in March 2005 for further 
development and consideration.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is manifested by the 
required use of insulin, a restricted diet, and regulation of 
activities.

2.  On May 7, 2001, the Veteran, for the first time, filed a 
claim of service connection for diabetes mellitus, secondary 
to herbicide exposure in Vietnam.

3.  The RO granted service connection for diabetes mellitus, 
Type II, secondary to herbicide exposure in Vietnam, 
effective May 7, 2001.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 40 percent 
for the Veteran's diabetes mellitus have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

2.  The criteria for an effective date earlier than May 7, 
2001, for the grant of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 3.816 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The increased rating claim involves a "downstream" issue, 
as the initial claim for service connection was granted in 
the rating decision on appeal, and the Veteran disagrees with 
the evaluation assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  As the Veteran has not alleged any 
prejudice, that burden has not been met.  

Regarding the earlier effective date claim, no notice is 
necessary because, as is explained below, the outcome of this 
claim depends exclusively on documents which are already 
contained in the Veteran's VA claims folder.  An appellant 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  No additional development could alter 
the evidentiary or procedural posture of this case.  As will 
be discussed below, as a matter of law, the Veteran is not 
entitled to an effective date earlier than May 7, 2001.  In 
the absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) (notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded him the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

The Board remanded the claim in March 2005, in part, to 
afford the Veteran a VA examination to determine whether the 
Veteran's diabetes mellitus requires insulin, a restricted 
diet, oral hypoglycemic agent, or regulation of activities.  
The examiner was also to comment of the existence of 
ketoacidosis or hypoglycemic reactions requiring any 
hospitalization.  The February 2009 VA examination failed to 
adequately resolve all of these questions.  However, the 
information contained in the treatment records recently 
obtained, the treatment records previously contained in the 
claims file, and February 2009 VA examination report, are 
adequate to resolve these questions and provide the Veteran 
an increased rating.  See generally, C.F.R. § 3.326(b) 
(provided it is otherwise adequate for rating purposes, any 
examination report which contain descriptions, including 
diagnoses and clinical and laboratory findings may be 
accepted for rating a claim without further examination).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

A.  Increased Rating Claim

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

Consideration must be given to the Veteran's possible 
entitlement to "staged" ratings to compensate him for times 
since filing the initial claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The lay statements and testimony describing the symptoms of 
the Veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A 20 percent evaluation is warranted for diabetes mellitus 
which requires the use of insulin and a restricted diet or 
the use of an oral hypoglycemic agent and a restricted diet.  
A 40 percent evaluation requires the use of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation requires the use of insulin, a restricted diet, 
and regulation of activities; episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
and complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation requires more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities); episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider; and either a progressive loss of weight and 
strength or complications that would be compensable if 
separately evaluated.

Compensable diabetic complications are to be separately 
evaluated unless they are part of the criteria used to 
support a 100 percent schedular evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.

The Veteran's clinical records contain numerous notations of 
insulin therapy and diet restrictions.  He must limit his 
intake of sugary foods, and must adhere to a 2000-calorie 
American Dietetic Association (ADA) diet.  In a November 2004 
private progress note, Roshan Sharma, M.D., stated that the 
Veteran has problems walking for any significant distance or 
prolonged standing due to his severe diabetic neuropathy.  On 
VA examination in February 2009, the Veteran stated that he 
had pain in his legs and feet after walking one half to one 
block.  Restriction of activities has been demonstrated.  
Therefore, a 40 percent rating is warranted.

The Veteran has noncompensable complications of diabetes 
mellitus, bilateral diabetic retinopathy, and erectile 
dysfunction.  The Veteran's numerous treatment records do not 
demonstrate that he has episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.  
The Veteran, at his January 2003 and February 2009 VA 
examinations, denied having ketoacidosis or hypoglycemic 
reactions.  There are no treatment records reporting 
ketoacidosis or hypoglycemic reactions.  The treatment 
records do not indicate that he visited his diabetic care 
provider once per month.  Therefore, a 60 percent rating is 
not warranted.

B.  Earlier Effective Date Claim 

In correspondence received on May 7, 2001, the Veteran 
requested service connection for diabetes mellitus, secondary 
to herbicide exposure.  The Veteran is in receipt of service 
connection for diabetes mellitus on a presumptive basis 
associated with his presumed in-service exposure to herbicide 
agents, effective May 7, 2001.  See 38 C.F.R. §§ 3.307, 
3.309(e).

In a September 2004 statement, the Veteran's representative 
contends that the September 26, 2000, statement of a private 
physician noting that the Veteran has diabetes, received on 
May 7, 2001, entitles the Veteran to an earlier effective 
date for the grant of service connection for diabetes 
mellitus.  The Veteran also notes that he has been diagnosed 
with diabetes mellitus since 1994.  

The effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(b)(2).  

Generally, for claims awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue, as in this 
case, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  38 C.F.R. § 3.114(a).  The effective date for which 
diabetes mellitus was added to the list of presumptive 
diseases in connection with herbicide exposure is May 8, 
2001.  See Disease Associated with Exposure to Certain 
Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 
8, 2001) (codified at 38 C.F.R. § 3.309(e)); Liesegang v. 
Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 
2002).

Based on several adjudications in Nehmer v. United States 
Veterans' Administration [citations omitted], certain 
stipulations regarding effective date of claims based on 
herbicide exposure were agreed to and are now incorporated in 
38 C.F.R. § 3.816.  The Veteran's claim of service connection 
was received by VA on May 7, 2001, which is between May 3, 
1989, and the effective date of the statute or regulation 
establishing a presumption of service connection for diabetes 
mellitus, May 8, 2001.  See 38 C.F.R. § 3.816(c)(2).  
Therefore, he is entitled to an effective date of May 7, 
2001, for the grant of service connection for diabetes 
mellitus.  

An informal claim may be any communication or action, 
indicating an intent to apply for one or more benefits under 
VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 
C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must identify 
the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 
34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (while VA must interpret a 
claimant's submissions broadly, VA is not required to conjure 
up issues not raised by claimant).  

In May 1994, the Veteran requested service connection for 
residuals of Agent Orange exposure, and a September 1994 
rating decision denied service connection for residuals of 
Agent Orange exposure.  That decision is now final.  Clear 
and unmistakable error in that decision has neither been 
alleged nor shown.  

There is no legal basis to award an effective date earlier 
than May 7, 2001.


ORDER

Entitlement to an increased, 40 percent, rating for service-
connected diabetes mellitus is granted.  

An effective date earlier than May 7, 2001, for the grant of 
service connection for diabetes mellitus, Type 2, secondary 
to herbicide exposure in Vietnam is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


